                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


JOHN CORDOVA,

       Plaintiff,
vs.                                                               No. 19-CV-377 RB/KRS

LEA COUNTY DETENTION CENTER,
LEA COUNTY, WARDEN RUBEN
QUINTANA in his individual capacity,
LIEUTENANT JOHEL MALDONADO in his
individual capacity, OFFICER JOE PORTILLO
in his individual capacity, OFFICER ERIC
BLAND in his individual capacity, and
OFFICER DILLON PHIPPS in his individual
capacity,

Defendants.

              ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES

       THIS MATTER came before the Court upon the Joint Motion to Extend Deadlines

from this Court’s Scheduling Order of August 8, 2019. The Court being fully apprised

of the circumstances FINDS the motion should be granted.

       IT IS THEREFORE ORDERED that the following case management deadlines

shall be amended from this Court’s Scheduling Order of August 8, 2019 as follows:

              December 30, 2019     -      Plaintiff to join parties or amend pleadings

              January 30, 2020      -      Defendants to join parties or amend
                                           pleadings

              January 16, 2020      -      Plaintiff’s Expert Disclosure Deadline

              March 2, 2020         -      Defendants’ Expert Disclosure Deadline
June 1, 2020     -   Deadline for supplementing
                     discovery/disclosures

June 1, 2020     -   Discovery Cut-Off

June 15, 2020    -   Motions Relating to Discovery

June 30, 2020    -   All other motions

July 30, 2020    -   Pretrial Order from Plaintiff to Defendants

August 6, 2020   -   Pretrial Order from Defendants to Court




                            ________________________________
                            KEVIN R. SWEAZEA
                            UNITED STATES MAGITRATE JUDGE
